Citation Nr: 1043866	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-30 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder, an anxiety disorder, and a depressive disorder, not 
otherwise specified.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from January 1961 to November 
1968 and from November 1968 to August 1974.

With respect to the Veteran's claims to reopen the issues of 
entitlement to service connection for bilateral hearing loss and 
entitlement to service connection for tinnitus, these matters 
come before the Board of Veterans' Appeals (Board) on appeal from 
an August 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office in Seattle, Washington, on behalf of 
the Regional Office in Los Angeles, California (RO).  With 
respect to the Veteran's claim to reopen the issue of entitlement 
to service connection for an acquired psychiatric disorder, this 
matter comes before the Board on appeal from an August 2008 
rating decision by the RO.

In August 2003, the Veteran submitted a claim of entitlement to 
service connection for "chronic depression."  The Veteran did 
not provide a statement as to his then current symptoms; did not 
provide the date of onset or dates of treatment; and did not 
provide information regarding the locations where treatment was 
received or a list of the names of any treating medical 
professionals.  In November 2003, the RO sent the Veteran a 
letter requesting that he submit or identify evidence in support 
of his service connection claim.  By June 2004, the RO had not 
received a response from the Veteran and, thus, determined that 
the Veteran's claim was ready for adjudication.  That same month, 
the RO denied the Veteran's service connection claim for 
depression.  The Veteran's service treatment records represented 
the only evidence of record at the time of the June 2004 rating 
decision.  These records demonstrated that, in November 1972, the 
Veteran complained of and was treated for "intermittent 
depression."  Ultimately, the diagnosis was "situational 
depressive reaction."

In May 2008, the Veteran filed a service connection claim for 
posttraumatic stress disorder (PTSD).  Evidence associated with 
the Veteran's claims file since the June 2004 rating decision 
demonstrating diagnoses of PTSD meeting the criteria in the 
Diagnostic and Statistical Manual of Mental Health, 4th edition 
(DSM-IV).  In support of his service connection for PTSD, the 
Veteran provided a statement of his alleged inservice stressors.  
The evidence of record associated with the Veteran claims file 
since the June 2004 rating decision also included diagnoses of an 
anxiety disorder and a depressive disorder, not otherwise 
specified, and evidence that specifically ruled out PTSD as a 
diagnosis.

According to the United States Court of Appeals for Veterans 
Claims (Court), the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by a veteran's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has found that a claim for 
one diagnosed disease or injury cannot be prejudiced by a prior 
claim for a different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these 
holdings, the Court recently held that the focus of VA's analysis 
when determining if a claim is independent must be whether the 
evidence truly amounts to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.  Velez v. Shinseki, 
23 Vet. App. 199, 204 (2009).

The Veteran's August 2003 claim of entitlement to service 
connection for depression was denied, in part, because the 
evidence of record did not include a then current diagnosis.  
Generally, evidence demonstrating a current diagnosis is an 
element of a claim of entitlement to service connection.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. 
West, 12 Vet App. 341, 346 (1999).  Evidence associated with the 
Veteran's claims file since the June 2004 rating decision that 
denied entitlement to service connection for depression, included 
diagnoses of PTSD and evidence that specifically ruled out PTSD 
as a diagnosis and, instead, rendered diagnoses of either an 
anxiety disorder or a depressive disorder, not otherwise 
specified.  Given the Court's holding in Clemons, the Board finds 
that the Veteran's May 2008 claim of entitlement to service 
connection is not limited to PTSD, but also contemplates other 
acquired psychiatric disorders, including a depressive disorder.  
As such, the evidence associated with the Veteran's claims file 
since the June 2004 rating decision substantiates an element of a 
previously adjudicated matter.  In other words, the evidence 
submitted or obtained in support of the Veteran's May 2008 
service connection claim provides evidence of a current diagnosis 
of an acquired psychiatric disorder, which was an element of the 
service connection claim that was denied in June 2004.  
Consequently, the Board finds that the Veteran's May 2008 service 
connection claim is not "independent," and, thus, new and 
material evidence is required to reopen the claim.  Velez, 23 
Vet. App. at 204.  As such, the Board has re-captioned the May 
2008 claim as seen on the title page above and it will be address 
as such herein.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and an acquired psychiatric disorder are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss, tinnitus, and 
an acquired psychiatric disorder were denied in an unappealed 
June 2004 rating decision.

2.  With respect to each of the claims at issue herein, evidence 
associated with the claims file since the unappealed June 2004 
rating decision has not previously been considered by VA and 
relates to unestablished facts necessary to substantiate the 
claims.
CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to service 
connection for bilateral hearing loss, entitlement to service 
connection for tinnitus, and entitlement to service connection 
for an acquired psychiatric disorder is new and material, and 
therefore, the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has 
certain statutory and regulatory duties to notify and assist 
veterans.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues of whether new and 
material evidence has been submitted to reopen his claims of 
entitlement to service connection for a bilateral hearing loss, 
tinnitus, and an acquired psychiatric disorder, because the 
claims are reopened.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability due to a disease 
or injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for a claimed disorder, 
the following must be shown: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  
Hickson, 12 Vet. App. at 253; see also Pond, 12 Vet App. at 346.

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  New and material evidence can be neither cumulative, 
nor redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an un-established fact necessary to substantiate the 
claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted 
evidence raises a reasonable possibility of substantiating the 
claim should be considered a component of the question of what is 
new and material evidence, rather than a separate determination 
to be made after VA has found that evidence is new and material.  
See Shade v. Shinseki, 2010 WL 4300776 at 7 (Ct. Vet. App. Nov. 
2, 2010).   Moreover, in determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

If the claim is reopened, it will be reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In August 2007, the RO determined that new and material evidence 
had been presented to reopen the Veteran's claims of entitlement 
to service connection for bilateral hearing loss and tinnitus, 
but ultimately denied the claims.  In August 2008, the RO 
determined that new and material evidence had not been presented 
to reopen these claims.  Such determinations, however, are not 
binding on the Board, and the Board must first decide whether new 
and material evidence has been received to reopen the claims.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence has 
not been submitted).  As discussed in the Introduction, the Board 
has re-captioned the Veteran's service connection claim for PTSD 
as whether new and material evidence has been present to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, an anxiety disorder, and a 
depressive disorder, not otherwise specified.  As such, the Board 
must determine if new and material evidence has been submitted to 
reopen this claim.  Id.

In August 2003, the Veteran submitted claims of entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
depression.  Each of these claims was denied in a June 2004 
rating decision because the Veteran's service treatment records 
did not demonstrate complaints of or treatment for bilateral 
hearing loss, tinnitus, or chronic depression.  Further, these 
claims were denied because the post-service evidence of record 
did not include then current diagnoses of the claimed disorders.  
Although he was requested in November 2003 to submit or identify 
evidence in support of his claims, the RO did not receive a 
response.  He was provided notice of the June 2004 rating 
decision and notice of his appellate rights.  The Veteran did not 
file a notice of disagreement to the June 2004 rating decision.  
As such, the RO's decision became final based on the evidence 
then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2010).  

In April 2007, the Veteran submitted a claim to reopen the issues 
of entitlement to service connection for bilateral hearing loss 
and tinnitus.  These issues were reopened, but denied, in an 
August 2007 rating decision.  The denial of the Veteran's service 
connection claims for bilateral hearing loss and tinnitus were 
confirmed and continued in a January 2008 rating decision.  In 
May 2008, the Veteran submitted a claim of entitlement to service 
connection for PTSD.  In August 2008, the Veteran's service 
connection claim for PTSD was denied.  In the August 2008 rating 
decision, the Veteran's claim to reopen the issues of entitlement 
to service connection for bilateral hearing loss and tinnitus was 
also denied.  The Veteran perfected an appeal, and his claims 
were certified to the Board for appellate review.  Herein, the 
Board determined that the Veteran's May 2008 service connection 
claim for PTSD implicated the unappealed June 2004 denial of his 
service connection claim for depression and, thus, re-captioned 
the claim as seen on the title page above.  Velez, 23 Vet. App. 
at 204.  Based on this adjudicative history, the Board must 
review all of the evidence submitted since the June 2004 rating 
decision to determine whether the Veteran's claims should be 
reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. 
App. at 282-83.

The evidence of record at the time of the June 2004 rating 
decision consisted entirely of the Veteran's service treatment 
records.  These records demonstrated that, in November 1972, the 
Veteran complained of and was treated for "intermittent 
depression."  The Veteran expressed concern over an inability to 
concentrate and poor memory.  He also mentioned having 3 
children, a pregnant spouse, and that he and his spouse were 
experiencing marital discord.  Ultimately, the diagnosis was 
"situational depressive reaction."  Significantly, the 
Veteran's service separation examination was silent as to 
complaints of or treatment for bilateral hearing loss, tinnitus, 
or a psychiatric disorder.  In November 2003, the RO requested 
that the Veteran submit or identify evidence in support of his 
claims, but the Veteran did not respond.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist 
is not always a one-way street"); see also Turk v. Peake, 21 
Vet. App. 565, 568 (2008) (holding that VA's duty must be 
understood as a duty to assist the veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the veteran performing a passive role).

Since the June 2004 rating decision, the evidence associated with 
the Veteran's claims file included VA treatment reports dating 
from July 2007 to June 2009; the Veteran's PTSD stressor 
statement; service personnel records; and the Veteran's testimony 
at a Board hearing.  This evidence included current diagnoses of 
bilateral hearing loss, tinnitus, and acquired psychiatric 
disorders, including PTSD, an anxiety disorder, and a depressive 
disorder, not otherwise specified.

With respect to each of the claims at issue herein, the Board 
finds that the evidence associated with the Veteran's claims file 
since June 2004 is both new and material.  See 38 C.F.R. § 
3.156(a).  The evidence is new because it was not previously 
submitted to VA for consideration.  The evidence is material 
because it relates to an un-established fact necessary to 
substantiate the claim.  Specifically, in the June 2004 rating 
decision, each of the Veteran's claims was denied, in part, 
because the evidence of record did not include then current 
diagnoses of the claimed disorders.  See Hickson, 12 Vet. App. at 
253; see also Pond, 12 Vet App. at 346.  Evidence submitted since 
then demonstrated current diagnoses of bilateral hearing loss, 
tinnitus, and acquired psychiatric disorders, to include PTSD, an 
anxiety disorder, and a depressive disorder, not otherwise 
specified.  In determining that the evidence submitted since the 
June 2004 rating decision is both new and material, the Board 
took cognizance of whether the evidence could, if the claims were 
reopened, reasonably result in the substantiation of the claims 
with VA's assistance.  Shade, 2010 WL 4300776 at 7.  
Consequently, the Board finds that the Veteran's claims are 
reopened.  Prior to re-adjudicating the Veteran's claims on the 
merits, however, remanding the claims for additional development 
is required and will be discussed in the remand portion of the 
decision below.


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and an acquired psychiatric disorder to include 
posttraumatic stress disorder, an anxiety disorder, and a 
depressive disorder, not otherwise specified, are reopened.  To 
this extent only, the issues on appeal are granted.


REMAND

Generally, VA's duty to assist includes providing a medical 
examination when is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  Such development is necessary if the information and 
evidence of record does not contain sufficient competent evidence 
to decide the claim, but (1) contains competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the inservice event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
The third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

A.  Bilateral Hearing Loss and Tinnitus

Based on a longitudinal review of the evidence of record, the 
Board finds that a remand for a VA examination is warranted for 
the Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The evidence of record 
included competent evidence of current diagnoses of both 
bilateral hearing loss and tinnitus.  Further, the Veteran 
asserted that he was exposed to loud noises during his active 
duty service.  Specifically, the Veteran asserted that he was 
exposed to noise from 3 inch, 50 caliber guns while stationed 
aboard various vessels during his active duty service.  The Board 
finds that the Veteran's assertions are competent evidence of 
inservice noise exposure.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  Moreover, the Veteran submitted 
evidence that indicated that his current bilateral hearing loss 
and tinnitus may be related to the inservice noise exposure, but 
the Board finds that such evidence is insufficient to decide the 
claims.  McLendon, 20 Vet. App. at 83; see also Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be 
required if record before the Board contains insufficient medical 
information for evaluation purposes); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

The Veteran submitted an April 2007 treatment report wherein a 
medical professional opined that the Veteran's bilateral hearing 
loss "might" be related to his active duty service.  The 
Veteran also submitted a May 2008 opinion from a medical 
professional that, "if" the Veteran's assertions were accurate, 
his military service "contributed" to his current hearing loss.  
The Board finds that these opinions are inadequate for purposes 
of determining service connection.  A medical opinion that 
contains only data and conclusions without any supporting 
analysis is accorded no weight.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008).  Further, an opinion that is 
unsupported and unexplained is purely speculative and does not 
provide the degree of certainty required for medical nexus 
evidence.  Id.; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The evidence of record is otherwise silent as to whether 
the Veteran's current bilateral hearing loss or tinnitus are 
related to his active duty service, to include inservice noise 
exposure.  As such, the Board finds that that there is 
insufficient competent evidence of record to decide the claims.

While the Board finds that the opinions of record are 
insufficient for purposes of determining service connection, the 
Board finds that these opinions are sufficient to "indicate" 
that the Veteran's current bilateral hearing loss and tinnitus 
"may" be related to his active duty service or events therein.  
McLendon, 20 Vet. App. at 83.  As such, in order to satisfy VA's 
duty to assist, the Board finds that a remand is warranted in 
order to afford the Veteran a VA audiological examination to 
determine the relationship, if any, between his current bilateral 
hearing and tinnitus and his active duty service, to include 
inservice noise exposure.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.

B.  Psychiatric Disorder

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2010).

In Zarycki v. Brown, 6 Vet. App. 91, 98-99 (1993) the Court held 
that in addition to demonstrating the existence of a stressor, 
the facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  In West v. Brown, 7 Vet. 
App. 70 (1994), the Court held that the sufficiency of the 
stressor is a medical determination, and therefore adjudicators 
may not render a determination on this point in the absence of 
independent medical evidence.  VA records in the Veteran's claims 
file contain diagnoses of PTSD.  The Board notes, however, that a 
diagnosis of PTSD, related to service, based on an examination 
that relied upon an unverified history, is inadequate.  West, 7 
Vet. App. at 77.  It must, therefore, be determined whether there 
exists a stressor that has been verified from official sources or 
if there is credible supporting evidence from another source that 
a stressor claimed by the veteran occurred.
The Board observes that if a claimed stressor relates to combat, 
service department evidence that a veteran engaged in combat, or 
received certain personal awards normally associated with combat, 
will be accepted (in the absence of evidence to the contrary) as 
conclusive evidence of the claimed inservice stressor.  38 C.F.R.
§ 3.304(f).  If, however, VA determines that the veteran did not 
engage in combat with the enemy, a veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony or 
statements.  Moreover, effective July 13, 2010, the criteria for 
verifying inservice stressors were amended.  The amended 
criteria, however, are only applicable to claims wherein a 
veteran asserted a stressor relating to his/her fear of hostile 
military or terrorist activity.  38 C.F.R. § 3.304 (f)(3).  The 
Veteran does not assert an inservice stressor based upon either 
his participation in combat or a fear of hostile military or 
terrorist activity and, thus, the Veteran's alleged stressors 
must be verified.  The Board finds that a remand is warranted for 
further development, to include stressor development and a VA 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; 
McLendon, 20 Vet. App. at 83.

1.  Stressor Development

The Board acknowledges an April 2008 Nurse Practitioner's 
diagnosis of PTSD that was based on the Veteran's reported, but 
unverified inservice stressors.  Contemporaneous to the April 
2008 opinion, the Nurse Practitioner reviewed prior statements 
made by the Veteran with respect to his military experiences.  
Specifically, in March 2008, the Veteran reported the following 
stressors:  serving aboard a frigate, tanker, and rescue salvage 
ship; ship "collisions"; an emergency break-away during a re-
fueling operation; operating a missile battery in 1974 while mine 
sweeping ships operated in Hi Phong harbor; being aboard a tanker 
that navigated the inland waterways of Vietnam without 
authorization; rescuing pilots off the coast of Vietnam; and 
operating as a listening post off the coast of Cambodia.  
Further, the Veteran reported having "a light show in Vietnam" 
in 1966 or 1967 and that "they were getting harassed one night 
and that puff the magic dragon came and cleared out the area."  
Additionally, the Veteran asserted that he "started making runs 
to Vietnam in 1961."  However, just because a physician or other 
health professional accepted the Veteran's asserted inservice 
stressors as credible and diagnosed PTSD does not mean the Board 
is required to grant service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

To date, none of the Veteran's claimed stressors have been 
independently verified.  In November 2008, the Veteran submitted 
a statement wherein he provided information as to his claimed 
inservice stressors.  However, in July 2009, the RO made official 
findings that the information provided by the Veteran with regard 
to his alleged stressors was insufficient to allow for a 
meaningful search of the records at the United States Army and 
Joint Services Records Research Center (JSRRC).  The Board 
disagrees and finds that further efforts must be undertaken to 
attempt to verify several of the Veteran's claimed inservice 
stressors.

First, the Veteran asserted that on, April 11, 1962, the U.S.S. 
Ponchatoula participated in 2 atmospheric nuclear weapons tests.  
He claimed that he was serving aboard the U.S.S. Ponchatoula when 
these tests occurred.  This information is sufficient to support 
a meaningful search of records with the JSRRC as to both the 
occurrence of the nuclear tests and whether the Veteran was 
serving aboard the U.S.S. Ponchatoula during such tests.

Second, the Veteran asserted that, sometime in 1963, the U.S.S. 
Ponchatoula was anchored in Hong Kong harbor when a typhoon hit.  
He claimed that the U.S.S. Ponchatoula was unable to avoid the 
storm by heading to out to sea and, instead, "took refuge in a 
small cove."  A preliminary Internet search revealed that 
Typhoon Faye hit Hong Kong in September 1963; evidence of such 
has been associated with the Veteran's claims file.  This 
information is sufficient to support a search of records with the 
JSRRC as to whether the Veteran was serving aboard the U.S.S. 
Ponchatoula in September 1963, and whether the U.S.S. Ponchatoula 
was impacted by the typhoon.

Third, the Veteran asserted that the U.S.S. Ponchatoula almost 
collided with the U.S.S. Oriskany during a re-fueling and re-
supplying operation, but he did not provide a date.  The Veteran 
should be afforded the opportunity to provide an approximate date 
and further detail with respect to verifying this event.

Fourth, the Veteran claimed that he shuttled messages, supplies, 
and crew from shore to various ships on a small craft during a 
storm while in Kobe, Japan; he did not specify when this event 
occurred, but indicated that it was during his service aboard the 
U.S.S. Ponchatoula.  The Veteran should also be afforded an 
opportunity to provide an approximate date and further detail 
with respect to this incident.

After receiving the November 2008 statement, the RO did not 
request that the Veteran to be more specific with respect to the 
dates that these 4 events occurred.  Although incomplete, the 
Board finds that the information provided in the Veteran's 
November 2008 statement is adequate to allow further development 
of the Veteran's claim.  The RO must first request that the 
Veteran provide more specific information with respect to each of 
the 4 discussed stressors.  The RO must specifically request that 
the Veteran provide an approximate date for the near collision 
between the U.S.S. Ponchatoula and U.S.S. Oriskany, and an 
approximate date for the event occurring while in Kobe, Japan.  
In attempting to obtain this evidence, the RO must inform the 
Veteran that his cooperation is essential to this task, and that 
he may submit "other credible supporting evidence," such as the 
statements of fellow service members who witnessed the stressful 
events that the Veteran alleges he experienced in service.  38 
C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Thereafter, the RO should attempt to verify these 4 alleged 
stressors with the JSRRC.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

In the November 2008 statement, the Veteran asserted that he 
served aboard the U.S.S. Ponchatoula from May 13, 1961 to August 
14, 1964.  This statement also demonstrated that each of the 
Veteran's 4 potentially verifiable stressors occurred while he 
served aboard the U.S.S. Ponchatoula.  Consequently, the Board 
finds that the RO must also make all reasonable efforts to obtain 
from the National Archives and Records Administration (NARA) the 
relevant deck logs from the U.S.S. Ponchatoula.  After the above 
stressor development is accomplished, the RO must use the 
information obtained from the Veteran to tailor the request to 
the NARA.  The RO must request that the NARA review the relevant 
deck logs for information pertaining to atmospheric nuclear tests 
in April 1962; a typhoon in approximately September 1963 in or 
near Hong Kong harbor; a near collision with the U.S.S. Oriskany 
on an approximate date to be obtained from the Veteran; and the 
Veteran operating a small craft during a storm occurring while 
the U.S.S. Ponchatoula was stationed in or near Kobe, Japan, on 
an approximate date to be obtained from the Veteran.  Further, 
with respect to the Veteran's claimed stressor of a near 
collision, the RO must also undertake all reasonable efforts to 
obtain relevant deck logs from the U.S.S. Oriskany.  The RO must 
request the NARA to review the relevant deck logs for information 
pertaining to a near collision with the U.S.S. Ponchatoula on an 
approximate date to be provided by the Veteran.  Copies of all 
responsive deck logs, if any, must be associated with the 
Veteran's claims files.

Additionally, during the pendency of this appeal, the Veteran 
listed non-specific incidents such as "making runs" to Vietnam 
in 1961; manning a missile battery in 1974 while mine sweeping 
ships operated in Hi Phong harbor; being aboard a tanker that 
navigated the inland waterways of Vietnam without authorization; 
rescuing pilots off the coast of Vietnam; being knocked out of 
the rigging; rigging cargo; the "hazards" of being a rigger; 
harsh living conditions; being assigned to a classified mission 
off the coast of Cambodia; harsh, non-physical treatment by a 
Chief Petty Officer; and participating in all in-port 
communications exercises while in Pearl Harbor, Hawaii, 
effectively restricting him to the U.S.S. Grapple 6 days per 
week.  Without more, these anecdotal assertions cannot be 
independently verified and, thus, no further development is 
required with respect to these alleged stressors.  See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) (holding that anecdotal 
incidents, although they may be true, are not researchable; in 
order to be researched, incidents must be reported and 
documented).

2.  Examination

Once the above development has been accomplished, the RO must 
afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 
83.  The evidence of record included current diagnoses of PTSD, 
an anxiety disorder, and a depressive disorder, not otherwise 
specified.  Further, the Veteran's service treatment records 
demonstrated a single instance of treatment for "situational 
depressive reaction."  Moreover, although the Board has already 
determined that the April 2008 Nurse Practitioner's PTSD 
diagnosis was insufficient for purposes of determining service 
connection, the Board finds that such evidence "indicates" that 
the Veteran's current psychiatric diagnoses "may" be related to 
his active duty service.  Id.; see 38 C.F.R. § 3.304(f).  The 
evidence of record is otherwise devoid of a competent etiological 
opinion addressing the relationship between the Veteran's current 
psychiatric disorders and his active duty service.  As such, in 
order to satisfy VA's duty to assist, the Board finds that a 
remand is warranted in order to afford the Veteran a VA 
psychiatric examination to (1) determined the nature of any 
current psychiatric disorder and (2) ascertain the relationship, 
if any, between any found psychiatric disorder and his active 
duty service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; 
McLendon, 20 Vet. App. at 83.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claims.  The RO must then 
obtain copies of all identified records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  If, 
after making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the Veteran 
and (a) identify the specific records the RO 
is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  The Veteran and his representative 
must then be given an opportunity to respond.

2.  The RO must request from the Veteran a 
comprehensive statement containing as much 
detail as possible regarding the following 
stressors: (1) the April 11, 1962 atmospheric 
nuclear tests; (2) the September 1963 typhoon 
in or near Hong Kong harbor; (3) the near 
collision between the U.S.S. Ponchatoula and 
U.S.S. Oriskany; and (4) the Veteran 
operating a small craft during a storm in or 
near Kobe, Japan.  The Veteran must be asked 
to provide specific details of these claimed 
stressful events and any other identifying 
information concerning any other individuals 
involved in the events, including their 
names, ranks, and units of assignment or any 
other identifying detail.  The RO must ask 
the Veteran to comment specifically on the 
approximate dates that the claimed stressors 
occurred which involved the near ship 
collision and operating a small craft in a 
storm (stressors #3 and # 4 above).  The RO 
must advise the Veteran that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events he claims to 
have experienced, and he must be asked to be 
as specific as possible because, without such 
details, an adequate search for verifying 
information cannot be conducted.  He must 
also be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced in 
service, such as statements of fellow service 
members.  He is further advised that failure 
to respond may result in adverse action.  

3.  Once the directives in Paragraphs 1 and 2 
have been completed, the RO must thoroughly 
review the claims file and prepare a summary 
of the claimed stressors for which sufficient 
information has been provided, to include the 
4 stressors described above.  The RO must 
send this summary and the information of 
record regarding the Veteran's service, 
including copies of any records relevant to 
verifying his claimed stressors to JSRRC, and 
must ask JSRRC to provide any available 
information that might corroborate the 
Veteran's claimed stressors to include the 
four mentioned above.  If JSRRC is unable to 
provide the specific information requested, 
they must be asked to explain why and/or 
direct the RO to any additional appropriate 
sources.  All documentation received by the 
RO from JSRRC must be associated with the 
claims file.  

4.  After completing the directives in 
Paragraphs 1, 2, and 3, the RO must then 
request from the NARA copies of relevant deck 
logs for the U.S.S. Ponchatoula and the 
U.S.S. Oriskany.  The RO must use the 
information obtained from the Veteran 
pursuant to the above action paragraphs to 
tailor the request to the NARA.  The RO must 
request that the NARA review the U.S.S. 
Ponchatoula's deck logs for information 
pertaining to atmospheric nuclear tests in 
April 1962; a typhoon in approximately 
September 1963 in or near Hong Kong harbor; a 
near collision with the U.S.S. Oriskany on an 
approximate date to be obtained from the 
Veteran; and the Veteran operating a small 
craft during a storm occurring while the 
U.S.S. Ponchatoula was stationed in or near 
Kobe, Japan, on an approximate date to be 
obtained from the Veteran.  The RO must 
request the NARA to review relevant U.S.S. 
Oriskany deck logs for information pertaining 
to a near collision with the U.S.S. 
Ponchatoula on an approximate date to be 
provided by the Veteran.  Copies of all 
responsive deck logs, if any, must be 
associated with the Veteran's claims files.  
Efforts to obtain the foregoing records must 
continue until it is determined that they do 
not exist or that further attempts to obtain 
them would be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or agency 
from whom they are sought and this must be 
documented for the record.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2).

5.  The RO must arrange for the Veteran to 
undergo a VA audiological examination to 
determine the presence of bilateral hearing 
loss and tinnitus and, if either present, the 
severity and etiology thereof.  All pertinent 
symptomatology and findings must be reported 
in detail.  All indicated tests and studies 
must be performed, including audiometry and 
speech discrimination testing.  The claims 
folder and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must review all the evidence of 
record, including the Veteran's service 
treatment records.  After a review of the 
entire evidence of record, the examiner must 
opine as to the likelihood (more likely, less 
likely, at least as likely as not) that the 
Veteran's current bilateral hearing loss 
and/or tinnitus is related to his service, to 
include inservice noise exposure.

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "at least as likely as 
not" support the contended causal 
relationship; "less likely" weighs against 
the claim.  All rendered opinions must be 
accompanied by a thorough rationale.  If the 
examiner cannot render a requested opinion 
without resorting to speculation, the 
examiner must provide the reasoning for that 
determination.  The examiner must indicate 
whether there was any further need for 
information or testing necessary to make a 
determination.  Additionally, the examiner 
should indicate whether the opinion could not 
be rendered due to limitations of knowledge 
in the medical community at large and not 
those of the particular examiner.  The report 
prepared must be typed.

6.  After the directives in Paragraphs 1, 2, 
3, and 4 have been completed, the Veteran 
must be afforded a VA psychiatric examination 
to determine the diagnosis of any found 
psychiatric disorders.  The examiner must 
contemporaneously review all pertinent 
records associated with the claims file, 
including the Veteran's service treatment 
records, post-service treatment records, and 
the Veteran's assertions.  All studies, 
tests, and evaluations deemed necessary by 
the examiner must be performed.  The RO must 
provide the examiner with a summary of the 
verified stressors, if any, and the examiner 
must be instructed that only these events may 
be considered for the purpose of determining 
whether exposure to a stressor has resulted 
in a current diagnosis of PTSD, if such a 
diagnosis is warranted.

Based on a review of the claims folder and 
the examination findings, the examiner must 
render any relevant psychiatric diagnosis.  
If a PTSD diagnosis is rendered, the examiner 
must determine whether the diagnostic 
criteria to support a diagnosis of PTSD have 
been satisfied, including whether the 
requirements for the sufficiency of a 
stressor have been met.  See DSM-IV; 
38 C.F.R. § 4.125 (2010).  If a PTSD 
diagnosis is deemed appropriate, the examiner 
must provide an opinion as to the 
relationship, if any, between that diagnosis 
and the verified stressors, if any.

Additionally, the examiner must opine as to 
the likelihood (more likely, less likely, at 
least as likely as not) that any psychiatric 
disorder other than PTSD is causally or 
etiologically related to the Veteran's 
military service as opposed to its being more 
likely due to some other factor or factors.

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
"More likely" and "at least as likely as 
not" support the contended causal 
relationship; "less likely" weighs against 
the claim.  All rendered opinions must be 
accompanied by a thorough rationale.  If the 
examiner cannot render a requested opinion 
without resorting to speculation, the 
examiner must provide the reasoning for that 
determination.  The examiner must indicate 
whether there was any further need for 
information or testing necessary to make a 
determination.  Additionally, the examiner 
should indicate whether the opinion could not 
be rendered due to limitations of knowledge 
in the medical community at large and not 
those of the particular examiner.  The report 
prepared must be typed.

8.  The RO must notify the Veteran that it is 
his responsibility to report for any 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In 
the event that the Veteran does not report 
for a scheduled examination, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  Documentation 
must also be obtained and associated with the 
Veteran's claims file that indicates whether 
any notice that was sent was received or 
returned as undeliverable.

9.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a Supplemental 
Statement of the Case must be provided to the 
Veteran and his representative.  After the 
Veteran has had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


